Exhibit 10.2
     AMENDMENT NUMBER ONE (the “Amendment”), dated as of July 27, 2009, between
SPSS Inc., a Delaware corporation (the “Company”), and Raymond H. Panza (the
“Executive”), to the Amended and Restated Employment Agreement (the “Employment
Agreement”), dated as of May 1, 2009, between the Company and the Executive.
     WHEREAS the Executive is a key employee of the Company, and is employed by
the Company pursuant to the Employment Agreement;
     WHEREAS pursuant to, and subject to the terms and conditions of, the
Agreement and Plan of Merger by and among International Business Machines
Corporation (the “Parent”), Pipestone Acquisition Corp. and the Company, dated
as of the date hereof (the “Merger Agreement”), which the Company is entering
into contemporaneously with this Amendment, the Company, as the surviving
corporation as a result of the Merger (as defined in the Merger Agreement), will
become a wholly owned subsidiary of the Parent;
     WHEREAS in connection with the Merger, the Executive is selling and
disposing of all of his ownership and equity interest in the Company, including
restricted stock units and vested or unvested stock options with respect to
Company stock held by the Executive;
     WHEREAS the Parent has agreed in the context of the Merger Agreement to pay
a significant premium on the current market value of the Company, which will
result in a direct and substantial benefit to the Executive, in consideration
for, among other things, the Executive’s agreement to enter into this Amendment;
     WHEREAS as a result of the Executive’s employment with the Company, the
Executive has been given access to various confidential and proprietary trade
secret information of the Company (which information is one element accounting
for the valuation of the Company, including its goodwill) and will, following
the Merger, continue to be given access to such confidential and proprietary
trade secret information;
     WHEREAS Section 10(f) of the Employment Agreement contains various
restrictive covenants pursuant to which the Executive has agreed, among other
things, to refrain, during the period of the Executive’s employment with the
Company and for a period of time thereafter, as described therein, from directly
or indirectly engaging in activities that are competitive with the business of
the Company and its Affiliates (as defined in the Employment Agreement) and from
soliciting the Company’s customers and clients;
     WHEREAS the second paragraph of Section 10(f) of the Employment Agreement
provides that the provisions of Section 10(f) shall terminate if, among other
things, the Executive’s employment is terminated for any reason within twelve
months after a transaction such as the Merger;



--------------------------------------------------------------------------------



 



2

     WHEREAS, in order to protect the value of the Company following the Merger,
and as an inducement to the Parent to enter into the Merger Agreement and pay
the purchase price contemplated thereunder, the Company and the Executive wish
to amend the Employment Agreement, with continuing effectiveness conditioned
upon the occurrence of the Closing, to ensure that (A) the Executive will be
required to execute an irrevocable waiver and general release of claims in favor
of the Company and its Affiliates as a condition of receiving certain
termination payments upon the Executive’s termination of employment by the
Company without Good Cause or by the Executive for Good Reason or pursuant to
the Special Termination Provision and (B) the provisions of Section 10(f) of the
Employment Agreement shall not terminate after the Closing, including as a
result of the Executive’s termination of employment at any time and for any
reason following the Closing.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:
     SECTION 1. Amendment to Section 5. The following new Section 5(k) is hereby
inserted at the end of Section 5 of the Employment Agreement:
     “Release. The Company shall have no obligation to make any payments
described in Section 5(f)(v) or Section 5(h)(ii) unless, on or prior to the
fifty-fifth (55th) day following the Date of Termination, the Employee has
provided an irrevocable waiver and general release of claims, in the form
attached hereto as Annex A, in favor of the Company and its Affiliates,
predecessors and successors, and each of their respective directors, officers,
employees, shareholders, partners, principals, members, agents or
representatives, and such waiver and general release has become effective and
irrevocable in accordance with its terms; provided that notwithstanding the last
paragraph under Section 5(f) (pursuant to which payments to be made thereunder
and under Section 5(h)(ii) would otherwise be payable within fifteen (15) days
following the Date of Termination), any payments made pursuant to
Section 5(f)(v) and Section 5(h)(ii) shall, subject to the foregoing
requirements of this Section 5(k), be paid on the fifty-fifth (55th) day
following the Date of Termination.”
     SECTION 2. Amendment to Section 10(f). The second paragraph of Section
10(f) is hereby deleted in its entirety from the Employment Agreement, and the
following paragraph is hereby inserted in its place:
     “Notwithstanding any provision of this Agreement to the contrary, the
provisions of this Section 10(f) shall survive termination of the Employee’s
employment with the Company and its Affiliates for any reason, including,
without limitation, any termination of the Employee’s employment following a
Change of Control.”



--------------------------------------------------------------------------------



 



3

     SECTION 3. Governing Law; Construction. This Amendment shall be deemed to
be made in the State of Illinois, and the validity, interpretation, construction
and performance of this Amendment in all respects shall be governed by the laws
of the State of Illinois without regard to its principles of conflicts of law.
No provision of this Amendment or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured or drafted such provision.
     SECTION 4. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not, by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the parties to the
Employment Agreement, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Employment Agreement, all of which shall continue in full force and effect.
This Amendment shall apply and be effective only with respect to the provisions
of the Employment Agreement specifically referred to herein and shall be
effective immediately upon its execution by both parties hereto, provided that
if the Merger Agreement terminates and the Closing does not occur, this
Amendment shall be null and void on the date that the Merger Agreement
terminates. Except as set forth in the immediately preceding sentence, on and
after the date hereof, any reference to the Employment Agreement shall mean the
Employment Agreement as modified hereby.
     SECTION 5. Counterparts. This Amendment may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other party.



--------------------------------------------------------------------------------



 



4

     IN WITNESS WHEREOF, this Amendment has been executed by the parties as of
the date first written above.

            SPSS INC.

by
      /s/ Jack Noonan       Name:   Jack Noonan      Title:   Chairman of the
Board, Chief Executive Officer and President     

            EXECUTIVE,
      /s/ Raymond H. Panza       Raymond H. Panza         



--------------------------------------------------------------------------------



 



 

         

ANNEX A
Release of Claims Form
GENERAL RELEASE
In exchange for the sum of _________($___), I, _________, agree to release and
do hereby release International Business Machines Corporation and all of its
subsidiaries (including SPSS Inc. (“SPSS”)) and its and their benefits plans
(collectively, hereinafter “IBM”), from all claims, demands, actions or
liabilities I may have against IBM of whatever kind, including, but not limited
to, those which are related to my employment with IBM, the termination of that
employment, eligibility for participation in any separation pay plans or to
receive any other severance payments, eligibility for participation in the
Retirement Bridge Leave of Absence or other or different retirement bridge
leaves of absence, or claims for attorneys’ fees. I agree that this Release also
releases from liability IBM’s agents, directors, officers, employees,
representatives, successors, and assigns (hereinafter “those associated with
IBM”). The sum above includes all payments that I am entitled to receive
pursuant to Section 5(f)(v) or Section 5(h)(ii), as applicable, of the Amended
and Restated Employment Agreement dated May 1, 2009, to which I am a party (the
“Employment Agreement”).
I agree that I have voluntarily executed this Release on my own behalf, and also
on behalf of any heirs, agents, representatives, successors and assigns that I
may have now or in the future. I also agree that this Release covers, but is not
limited to, claims arising from the Age Discrimination in Employment Act of
1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, and any
other federal, state, or local law dealing with discrimination in employment,
including, but not limited to, discrimination based on sex, race, national
origin, religion, disability, veteran status or age and any claims for my
attorneys’ fees. I also agree that this Release includes, but is not limited to,
claims based on theories of contract or tort, whether based on common law or
otherwise. In addition, I agree to waive any right I have to pursue any claim or
grievance through any IBM internal channel including, but not limited to, the
IBM Open Door Policy. This Release covers both claims that I know about and
those that I may not know about which have accrued by the time I execute this
Release. This Release does not prevent me from enforcing my nonforfeitable
rights to my accrued benefits (within the meaning of Sections 203 and 204 of the
Employee Retirement Income Security Act of 1974, as amended), as of the date of
my retirement from IBM under the IBM TDSP 401(k), which are not released hereby
but survive unaffected by this document. This Release is not applicable to
(1) my claim for any benefit under any written benefit plan or program
maintained by IBM that is accrued and vested as of the date of my termination of
employment, (2) any right to indemnification that I may have under applicable
corporate law, SPSS’s Articles of Incorporation, or SPSS’s Bylaws, and any claim
that I may have under the Indemnification Agreement between SPSS and myself,
dated May 21, 2007, (3) any claim that I may have under any director and officer
insurance policy maintained by



--------------------------------------------------------------------------------



 



6

SPSS, and any claim pursuant to Section 9 of my Employment Agreement that SPSS
make special arrangements, if necessary, to continue to provide directors and
officers insurance coverage after my date of termination, (4) any claim that I
may have under Section 8 (Tax Gross-Up) of my Employment Agreement, (5) any
claim to post termination compensation or benefits under Section 5(f) or
Section 5(h), as applicable, of my Employment Agreement, or (6) any claim or
right that may not be released or waived under applicable law. This Release does
not preclude filing a charge or claim with the U.S. Equal Employment Opportunity
Commission, provided that I shall not be permitted to accept any personal relief
with respect to any such charge or claim.
I acknowledge that I have been advised by IBM to seek legal counsel concerning
this matter. I acknowledge and agree that:

  1.   The payment hereunder constitutes consideration for this Release, in that
it is consideration to which I would not have otherwise been entitled unless I
signed this Release.     2.   I have been given the opportunity to take a period
of at least forty-five (45) days within which to consider this Release, and I
have had an opportunity to consult with an attorney regarding the terms of this
Release and the consideration period. I understand that I may choose to waive or
not waive the right to take the full 45 days. Therefore, in the event the date
of the execution of this Release is less than 45 days from the date I received
it, it is a knowing and voluntary waiver of my right to wait the full 45 days
before executing it. IBM has placed no pressure on me to execute this Release or
return it before the expiration of the 45-day period.     3.   This Release does
not waive any claims that I may have which arise after the date I sign this
Release.     4.   I have not relied on any representations, promises, or
agreements of any kind, whether written or oral, made to me in connection with
my voluntary decision to accept the consideration except for what is expressly
provided for herein.     5.   I agree to keep confidential both the nature and
terms of this agreement.     6.   Federal and state income tax and other
applicable payroll taxes will be withheld by IBM from the sum to be paid to me
hereunder.     7.   I understand my obligations to IBM under the Agreement
Regarding Confidential Information, Intellectual Property, and Other Matters
which I signed at the time I began my employment with IBM Corporation, and under
the Employment Agreement, and the extent to which those obligations continue
after my employment ends.



--------------------------------------------------------------------------------



 



7

  8.   I agree to return to IBM Corporation within 15 days from the date I
execute this Release my IBM badge, my corporate charge card, IBM Thinkpad, Model
___, Serial #___, its accessories, and any other property in my possession
belonging to IBM Corporation.     9.   Payment by IBM hereunder is contingent
upon my delivery to IBM no later than (insert here the last date Release will be
accepted by IBM ) of this Release, properly executed and notarized, containing
no modifications to the typewritten text not agreed to in writing by IBM.
Payment by IBM hereunder is also contingent upon the expiration of the below
described period of revocation without me having exercised that right to revoke.
If each of these contingencies is met, payment by IBM would be made on the
fifty-fifth day following the date of my termination of employment.

I understand that this Release is not effective or enforceable for seven
(7) days after I sign it, and I may revoke it during that time. To revoke, I
agree to deliver a written notice of revocation to Mr./Ms. ______, whose address
is IBM Corporation, ______. I understand this must be done prior to the
conclusion of the seventh day after I sign the Release. I understand that if
Mr./Ms. ______ does not receive a written revocation by the end of the seven-day
period, this Release will become fully enforceable at that time. I also
understand that revocation of this Release does not alter or change the
termination of my employment at IBM.
In the event that any part of this Release shall be invalid, illegal or
otherwise unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
I hereby acknowledge that I understand and agree to this General Release.

     
 
  Name [print]
 
   
 
  Signature
 
   
 
  Witness or Notary Public
[Signature]
   
 
   
 
  Date

 